Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims

This communication is a First Office Action Non-Final on Merits. 	Claims 8-14 have been cancelled in response to a restriction requirement, pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention.
Claims 21-27 have been newly added in response filed on 07/22/2022. Claims 21-27 are similar to claims 1-7, directed to Group I.
Claims 4, 5, 17 have been preliminary amended in response filed on 07/22/2022.
Therefore, claims 1-7 and 15-27 are currently pending and have been considered below.


Election/Restrictions
Applicant’s election without traverse to prosecute Group I (Claims 1-7 and 15-20) in the reply filed on 07/22/2022 is acknowledged.


Information Disclosure Statement
The information disclosure statements (IDS) submitted on 07/26/2022 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner.


Claim Objections
Claim 15 is objected to because of the following informality: Claim 15, recites “presenting the integrated content item on the user device;” and it should be – presenting the integrated content item on the user device. --. A period must be used at the end of a claim, not a semi-colon.  Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Step 1: Identifying Statutory Categories		When considering subject matter eligibility under 35 U.S.C. § 101, it must be determined whether the claims are directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter (i.e., Step 1). In the instant case, claims 1-7 are directed to a method (i.e. a process). Claims 15-20 are directed to a non-transitory machine-readable medium (i.e. an article of manufacture). Claims 21-27 are directed to a system (i.e. a machine). Thus, each of these claims fall within one of the four statutory categories. Nevertheless, the claims fall within the judicial exception of an abstract idea.
Step 2A: Prong One: Abstract Ideas 

Claims 1-7 and 15-27 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea. 
Independent claim 1 recites: A method comprising: retrieving, a plurality of third-party content items based on a topic associated with a reference content item; evaluating an effectiveness of each of the plurality of third-party content items based on indications of user interactions with the plurality of third-party content items; selecting, a subset of third-party content items from the plurality of third-party content items based on the evaluating; integrating, the subset of third-party content items into the reference content item; and in response to a query associated with the topic submitted by a client device, providing, the integrated reference content item to the client.
Independent claim 15 recites: receiving, a query through a first communication; determining, from a plurality of topics associated with a plurality of primary content items of an service provider, a particular topic; accessing an integrated content item based on the particular topic, the integrated content item created by integrating one or more third-party content items into a particular primary content item associated with the particular topic; and presenting the integrated content item on the user.
Independent claim 21 recites: retrieving a plurality of third-party content items from a plurality of 
based on a topic associated with a reference content item; evaluating an effectiveness of each of the plurality of third-party content items based on indications of user interactions with the plurality of third-party content items; selecting a subset of third-party content items from the plurality of third-party content items based on the evaluating; integrating the subset of third-party content items into the reference content item; and in response to a query associated with the topic submitted by a client device, providing the integrated reference content item to the client.
The limitations as drafted, is a process that, under its broadest reasonable interpretation, falls under at least the abstract groupings of: 
Certain methods of organizing human activity (commercial or legal interactions (including advertising, marketing or sales activities or behaviors; business relations; (managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions)). As the claims discuss responding to a query associated with a topic submitted by a client which is a clear business relation, and one of certain methods of organizing human activity.	If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation of methods of organizing human activity, but for the recitation of generic computer components, the claims recite an abstract idea.
Step 2A: Prong Two
This judicial exception is not integrated into a practical application because the claims merely describe how to generally “apply” the abstract idea. In particular, the claims only recite the additional elements – hardware processors, servers, a user device, a non-transitory machine-readable medium, a system, and a memory. These additional elements are recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using generic computer components and generally link the abstract idea to a particular technological environment or field of use (such as computing, see MPEP 2106.05(h)). Simply implementing the abstract idea on generic computer components is not a practical application of the abstract idea. Accordingly, the additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea; a) the computer elements merely add the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea, as discussed in MPEP 2106.05(f). The limitations generally link the abstract idea to a particular technological environment or field of use (such as computing or machine learning, see MPEP 2106.05(h)). The “retrieving a plurality of third-party content items”, limitation describes data gathering. The Office has long considered data gathering to be insignificant extra-solution activity. Merely adding insignificant extra-solution activity to an abstract idea does not integrate the exception into a practical application, see MPEP 2106.05(g)).	Dependent claims 2-7, 16-19 and 22-17 add additional limitations, for example: (claim 2), determining, based on the reference content item, a plurality of sections associated with the topic; (claim 3) deriving metadata for each of the subset of third-party content item; and associating each of the subset of third-party content item with a section in the plurality of sections based on the derived metadata, wherein the subset of third-party content items is integrated into different portions of the reference content item based on the associated sections, but these only serve to further limit the abstract idea.	Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation and do not impose a meaningful limit to integrate the abstract idea into a practical application.
Step 2B: 	
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to discussion of integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply an exception and generally link the abstract idea to a particular technological environment or field of use. With respect to the computer components, these limitations are described in Applicant’s own specification as generic and conventional elements. See at least Applicants specification, para 0041, recites “In one example, such other applications 116 may include security applications for implementing client-side security features, programmatic client applications for interfacing with appropriate application programming interfaces (APIs) over the network 160, and/or various other types of generally known programs and/or software applications” and para 0100, recites “Software in accordance with the present disclosure, such as program code and/or data, may be stored on one or more computer readable mediums. It is also contemplated that software identified herein may be implemented using one or more general purpose or specific purpose computers and/or computer systems, networked and/or otherwise.”	 The specification spells out different generic equipment that might be applied using the concept and the particular steps such conventional processing would entail based on the concept of information access. Thus, the claims at issue amount to nothing significantly more than instructions to apply the abstract idea using some unspecified, generic computers. The use of such generic computers to receive or transmit data over networks has been identified as well understood, routine and conventional activity by the courts.		Furthermore, dependent claims 2-7, 16-19 and 22-17 have been fully analyzed to determine whether there are additional limitations recited that amount to significantly more than the abstract idea. The claims recite additional limitations, however, the additional limitations merely provide further transmitting, analyzing, and receiving information which is used in applying the abstract idea and therefore further recites the abstract idea. Nothing further is added. Therefore, the dependent claims are directed to the abstract idea which they recite without adding significantly more because they are part of the identified judicial exception. See MPEP 2106.05(g).	Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation.	Therefore, since there are no limitations in the claim that transform the exception into a patent eligible application such that the claim amounts to significantly more than the exception itself, the claims are rejected under 35 USC 101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-7 and 15-27 are rejected under 35 U.S.C. 103 as being unpatentable over Khoury (US 2019/0026786 A1), hereinafter “Khoury”, over Bender et al. (US 2009/0241015 A1), hereinafter “Bender”.

Regarding Claim 1, Khoury teaches a method comprising: retrieving, by one or more hardware processors, a plurality of third-party content items from a plurality of content servers based on a topic associated with a reference content item; (Khoury, Abstract, discloses methods, apparatuses, systems, and computer program products related to facilitating the evaluation, generation, and distribution of web content….facilitating its efficient distribution, the monitoring and evaluating of its effectiveness, including the scoring of such web content; Khoury, para 0009, discloses retrieving, e.g., in connection with executing a score content generator, a web content collection…data representing content, and/or metadata, may be identified and collected, such as from a website; Khoury, para 0012, discloses data and/or metadata encapsulating the webpage and/or content item performance scores may be collected and stored in a content library, and/or provided, e.g., to a computing system, such as a server; Khoury, para 0315, discloses computing environment; para 0272, discloses discover content in the service. These tools include: authoring reviews and editorials, including simple rating systems; building recommendation; generating lineups comprised of diverse titles that are potentially across publishers; discussion forums for titles, publishers, or tangential topics; externally linkable context into the service client for use in web blogs, personal homepages, externally generated emails, etc. linkable contexts include all product links, articles, lineups, and other textual media as well as video);
evaluating, by the one or more hardware processors, an effectiveness of each of the plurality of third-party content items based on indications of user interactions with the plurality of third-party content items; (Khoury, Abstract, discloses evaluation of web content; facilitating its efficient distribution, the monitoring and evaluating of its effectiveness, including the scoring of such web content; para 0005, discloses there are many known social media platforms, and on many of these platforms, the performance of online content in generating user interest may be evaluated. Such evaluations may be made in many different forms. For instance, consumer interests may be represented by, for example, “views”, “comments,” “shares,” “retweets”, “favorites,” “ratings,” “rankings,” commentary, blog posts, and the like);
selecting, by the one or more hardware processors, a subset of third-party content items from the plurality of third-party content items based on the evaluating; (Khoury, para 0097, discloses the system may include an evaluator module, where the evaluator can be configured for determining high score webpages and/or content thereof. Particularly, the evaluating module may include one or more processing engines configured for applying one or more scoring algorithms to provide a raw score for each of the pages and/or content items retrieved by the web content collection. In certain instances, to determine the highest scoring content items as quickly as possible, a subset of the web content collection items can be ordered before or after scoring the subset of the web content collection);
in response to a query associated with the topic submitted by a client device, providing, by the one or more hardware processors, the integrated reference content item to the client device (Khoury, para 0008, teaches providing top scoring content to users; Khoury, para 0188, teaches any form of data packet that may be integrated within the template so as to produce a coherent communication; para 0212, discloses data can be flagged or otherwise tagged for collection and/or response. In various instances, portions of a communication can be tagged and collected, but stored in different folders in the library, such as based on type of communication to which they would refer, such as based on topics; communications can be identified, collected, aggregated, and/or responded to);
While Khoury, teaches (Khoury, para 0188, any form of data packet that may be integrated within the template so as to produce a coherent communication. For example, the communication asset may be an image file, such as a GIF, JPEG, an animation, a text file, a graphic file, a report, a PDF, or any other form of data, such as data collected by the system. Such data may be searched and collected via a suitably configured API or web-crawler that is adapted for searching for online content having elements determined to be relevant to the user; para 0192, teaches integration may be performed by the compiler a automatically, real-time, and on the fly, such as by the system itself, or in response to user selected parameters; para 0238, discloses for integrating a selected communication asset for integration into a selected communication), 
Khoury does not appear to explicitly teach “integrating, by the one or more hardware processors, the subset of third-party content items into the reference content item”.	In the same field of endeavor, Bender teaches integrating, by the one or more hardware processors, the subset of third-party content items into the reference content item (Bender, Abstract, teaches a Composite Content Generator. Bender, para 0100-0103, teaches the distributed composite content generator, including integrating the components into a common code that can dynamically load the components in an integrated fashion; para 0106-0108, teaches types of content works include any of: audio works, video works, books, periodicals; obtaining the desired content works' sub-parts; compiling the obtained desired content works' sub-parts into the selected desired template output format into a composite work).
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the primary reference Khoury with in integrating, by the one or more hardware processors, the subset of third-party content items into the reference content item as taught by Bender with the motivation to integrate components into a common code that can dynamically load the components in an integrated fashion (Bender, para 0101). The Khoury invention, now incorporating the Bender invention, has all the limitations of claim 1.

Regarding Claim 2, Khoury invention, now incorporating Bender, teaches the method of claim 1, further comprising determining, based on the reference content item, a plurality of sections associated with the topic (Khoury, para 0088, teaches content used or to be used may be tagged and/or flagged based on its pertinent categories of use and effectiveness, so as to make the content  easily searchable, reviewable, and/or selected for use; para 0222-0223, teaches a very large amount of consumer communications to be collected, flagged for subject matter content, may be separated into categories).

 Regarding Claim 3, Khoury invention, now incorporating Bender, teaches the method of claim 2, further comprising: deriving metadata for each of the subset of third-party content item; and associating each of the subset of third-party content item with a section in the plurality of sections based on the derived metadata, wherein the subset of third-party content items is integrated into different portions of the reference content item based on the associated sections (Khoury, para 0104, teaches the received web content collection can include content items, pages, postings, blog entries, images, audio, animations, videos, or any other content; the web content collection can also include metadata relating to the pages or content; para 0097, discloses, a subset of the web content collection items; para 0222-0223, teaches a very large amount of consumer communications to be collected, flagged for subject matter content, may be separated into categories).

Regarding Claim 4, Khoury invention, now incorporating Bender, teaches the method of claim 1, wherein the reference content item is associated with a first format, and wherein at least a first third-party content item in the subset of third-party content items is associated with a second format different from the first format (Khoury, para 0104, teaches the received web content collection can include content items, pages, postings, blog entries, images, audio, animations, videos, or any other content; The web content collection can also include metadata relating to the pages or content. Khoury, para 0097, discloses, a subset of the web content collection items can be ordered before or after scoring the subset of the web content collection).
Regarding Claim 5, Khoury invention, now incorporating Bender, teaches the method of claim 1, further comprising generating a composite multi-media content item based on two or more portions of the subset of third- party content items, wherein the integrating comprises integrating the composite multi- media content item into the reference content item (Bender, para 0016-0018 and Figure 3, teaches selecting a variety of content types such as Audio, Travel Books, Newspapers, Coupon Books, Self-help, Recipe Books, Magazines, Video, information service providers (news segments and/or RSS feed segments from sources like Yahoo! News, PRNewswire.com, West news sources, Factiva, etc.), and/or the like (Examiner notes Figure 3 teaches selecting two or more content items); para 0106-0108, teaches types of content works include any of: audio works, video works, books, periodicals; obtaining the desired content works' sub-parts; compiling the obtained desired content works' sub-parts into the selected desired template output format into a composite work).
Regarding Claim 6, Khoury invention, now incorporating Bender, teaches the method of claim 1, wherein the subset of third-party content items is a first subset of third-party content items, wherein the integrated reference content item is a first integrated reference content item, and wherein the method further comprises: (Bender, Abstract, teaches a Composite Content Generator. Bender, para 0100-0103, teaches the distributed composite content generator, including integrating the components into a common code that can dynamically load the components in an integrated fashion; para 0106-0108, teaches types of content works include any of: audio works, video works, books, periodicals; obtaining the desired content works' sub-parts; compiling the obtained desired content works' sub-parts into the selected desired template output format into a composite work);selecting a second subset of third-party content items from the plurality of third-party content items based on the evaluating; (Khoury, Abstract, discloses evaluation of web content; evaluating of its effectiveness, including the scoring of such web content; para 0097, teaches evaluating and selecting a subset of the web content collection items); and generating a second integrated reference content item based on integrating the second subset of third-party content items into the reference content item (Bender, para 0022, teaches upon retrieving the appropriate selector (e.g., a web page, a web page generated from the specifications and data links specified in the selectors, and/or the like), the user may then specify categories and other filters; in FIG. 3, by clicking on the content offering listings, that listing's sub-parts may be expanded to make selections of the sub-parts; they may move back to make composite works by iterating through the selections. In another example, segments from information service providers like Factiva, Yahoo! News, and/or the like; in such an embodiment, users may select various RSS feed links and/or story segments that will be used to comprise the composite work.)

Regarding Claim 7, Khoury invention, now incorporating Bender, teaches the method of claim 6, further comprising: determining a first effectiveness score for the first subset of third-party content items based on first user interactions with the first integrated reference content item; determining a second effectiveness score for the second subset of third-party content items based on second user interactions with the second integrated reference content item; (Khoury, para 0010, 0012, teaches performance score may characterize a level of user interaction with the webpage and/or content items; para 0008, teaches evaluating, e.g., scoring, is provided by empirical algorithms that accurately measure the performance of a web content collection in terms of a specific set of metrics relating to the web content collection, and likewise, such empirical algorithms can be employed in identifying well performing content for the generating of online communication content, which content can then be distributed, such as online;);
 determining that the second effectiveness score is higher than the first effectiveness score; and in response to determining that the second effectiveness score is higher than the first effectiveness score, replacing the first integrated reference content item with the second integrated reference content item (Khoury, para 0016, teaches the scored webpage and/or content collection, display, and selection of the same can include one or more content items that received the highest final content item scores, which may be organized and/or selected based on that score. Specifically, the presentation and the selection of the content items can be based on the content item performance scores.)

Regarding Claim 15, Khoury teaches a non-transitory machine-readable medium having stored thereon machine-readable instructions executable to cause a machine to perform operations comprising: receiving, from a user device, a query through a first communication channel; (Khoury, Abstract; Khoury, para 0009, discloses retrieving, data representing content, and/or metadata, may be identified and collected, such as from a website; Khoury, para 0315, discloses computing environment; para 0212, discloses communications can be identified, collected, aggregated, and/or responded to; para 0282, teaches question being queried);	determining, from a plurality of topics associated with a plurality of primary content -3-Appl. No. 17/064,162items of an online service provider, a particular topic; (Khoury, para 0212, discloses data can be flagged or otherwise tagged for collection and/or response; based on topics; para 0304, discloses online service provider);
accessing an integrated content item based on the particular topic, (Khoury, para 0188, any form of data packet that may be integrated within the template so as to produce a coherent communication. For example, the communication asset may be an image file, such as a GIF, JPEG, an animation, a text file, a graphic file, a report, a PDF, or any other form of data, such as data collected by the system. Such data may be searched and collected via a suitably configured API or web-crawler that is adapted for searching for online content having elements determined to be relevant to the user; para 0192, teaches integration may be performed by the compiler automatically, real-time, and on the fly, such as by the system itself, or in response to user selected parameters; para 0238, discloses for integrating a selected communication asset for integration into a selected communication);
associated with the particular topic (Khoury, para 0212, discloses data can be flagged or otherwise tagged for collection based on topics);
presenting the integrated content item on the user device; (Khoury, para 0052, teaches presenting web content; para 0188, teaches any form of data packet that may be integrated within the template so as to produce a coherent communication);
Khoury does not appear to explicitly teach “the integrated content item created by integrating one or more third-party content items into a particular primary content item”.	In the same field of endeavor, Bender teaches the integrated content item created by integrating one or more third-party content items into a particular primary content item (Bender, Abstract, teaches a Composite Content Generator. Bender, para 0100-0103, teaches the distributed composite content generator, including integrating the components into a common code that can dynamically load the components in an integrated fashion; para 0106-0108, teaches types of content works include any of: audio works, video works, books, periodicals; obtaining the desired content works' sub-parts; compiling the obtained desired content works' sub-parts into the selected desired template output format into a composite work).	 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the primary reference Khoury with the integrated content item created by integrating one or more third-party content items into a particular primary content item as taught by Bender with the motivation to integrate components into a common code that can dynamically load the components in an integrated fashion (Bender, para 0101). The Khoury invention, now incorporating the Bender invention, has all the limitations of claim 15.

Regarding Claim 16, Khoury invention, now incorporating Bender, teaches the non-transitory machine-readable medium of claim 15, wherein the operations further comprise: detecting a communication initiated by a user associated with the user device through a second communication channel; (Khoury, para 0012, 0027, teaches communication may be in the form of a memorandum, a letter, an email, a post, a comment, a TWEET®, a review, a response to a review, a sentiment, a like, a dislike, an upvote, or other form by which a communication may be sent via a social media platform, and the like; para 0137, teaches determining the medium through which messaging has been distributed) determining that the communication is related to the particular topic; and updating an effectiveness score representing an effectiveness of the integrated content item based on the detected communication (Khoury, para 0212, teaches a communication can be tagged based on topics; para 0012-0014, teaches performance scores for the content items; para 0017, teaches scored data can be modified; para 0242, teaches constantly updating the information, such as automatically or at real time).

Regarding Claim 17, Khoury invention, now incorporating Bender, teaches the non-transitory machine-readable medium of claim 16, wherein the one or more third-party content items is first one or more third-party content items, and wherein the operations further comprise: (Khoury, para 0272, discloses discover content in the service, including authoring reviews and editorials, including simple rating systems; building recommendation; generating lineups comprised of diverse titles that are potentially across publishers; discussion forums for titles, publishers, or tangential topics; externally linkable context into the service client for use in web blogs, personal homepages, externally generated emails, etc. linkable contexts include all product links, articles, lineups, and other textual media as well as video);
modifying the integrated content item by replacing the first one or more third-party content items with second [[on]] one or more third-party content items based on the updated effectiveness score of the integrated content item; and in response to receiving a second query associated with the particular topic, presenting the modified integrated content item (Khoury, para 0016, teaches the scored webpage and/or content collection, display, and selection of the same can include one or more content items that received the highest final content item scores, which may be organized and/or selected based on that score. Specifically, the presentation and the selection of the content items can be based on the content item performance scores; para 0017, teaches content items scored data can be modified; para 0008, teaches evaluating, e.g., scoring, is provided by empirical algorithms that accurately measure the performance of a web content collection in terms of a specific set of metrics relating to the web content collection, and likewise, such empirical algorithms can be employed in identifying well performing content for the generating of online communication content).

Regarding Claim 18, Khoury invention, now incorporating Bender, teaches the non-transitory machine-readable medium of claim 16, wherein the second communication channel is one of a phone channel, an email channel, or an online chat session (Khoury, para 0123, teaches communications media; data that may be used for messaging.)

Regarding Claim 19, Khoury invention, now incorporating Bender, teaches the non-transitory machine-readable medium of claim 15, wherein the query is received through a website of the online service provider (Khoury, Abstract; para 0012, teaches the web content collection may include content, data, and metadata associated with a webpage; para 0028, teaches goods or services being offered by a user, e.g., a commercial retailer; para 0070, discloses businesses).	
Regarding Claim 20, Khoury invention, now incorporating Bender, teaches the non-transitory machine-readable medium of claim [[15]]19, wherein the website comprises a search bar for submitting queries (Khoury, para 0070, consumer enters a search query within that medium looking for goods and services provided for by businesses).

Regarding Claim 21, the claim recites analogous limitations to claim 1 above, and is therefore rejected on the same premise.

Regarding Claim 22, the claim recites analogous limitations to claim 2 above, and is therefore rejected on the same premise.

Regarding Claim 23, the claim recites analogous limitations to claim 3 above, and is therefore rejected on the same premise.

Regarding Claim 24, the claim recites analogous limitations to claim 4 above, and is therefore rejected on the same premise.

Regarding Claim 25, the claim recites analogous limitations to claim 5 above, and is therefore rejected on the same premise.

Regarding Claim 26, the claim recites analogous limitations to claim 6 above, and is therefore rejected on the same premise.

Regarding Claim 27, the claim recites analogous limitations to claim 7 above, and is therefore rejected on the same premise.

Additional Prior Art Consulted
The prior art made of record and not relied upon which is considered pertinent to applicant’s disclosure includes the following:
Allaire et al. US 2011/0191163 A1 – discussing distribution of content
Landry et al. US 2015/0052122 A1 – discussing Information regarding a computing device can be gathered, such as device information and support information. A plurality of solutions can be identified from multiple data sources based on the gathered information. The identified solutions can be ranked based on the gathered information and based on other information.
Isaak US 2021/0110403 A1 – discussing Software has become both more complex and commonplace. As a consequence, providing support for large scale software service has also become difficult. Support for large, or small, software services is important, as the features and functions of the software service may not always perform up to the expectations of users or developers. Generally, when one or more aspects of the software service does fall below these expectations, users provide feedback to the developer in different ways. This feedback may be referred to as "service data." The large scale of software (multiple countries, multiple versions, large pool of users, etc.) has made collecting and analyzing service data more difficult. For example, service data is often received from multiple sources, such as via service calls, on-line support, social media, etc. As a consequence, the service data is often related to numerous and varied issues, resulting in large quantities of disjointed data which must be analyzed to determine what the actual service issues are, and their associated importance. Accordingly, it would be advantageous to identify and distribute service issues based on the service data to allow developers to more quickly fix or address issues in the software. Thus, a system and method for condensing service data and determining service issues, are described below. … For example, one embodiment provides a system for detecting service issues within multi-sourced service data. The system includes a memory for storing executable program code, and one or more electronic processors coupled to the memory. The electronic processors are configured to receive one or more data sets in near real time, wherein the datasets include service data associated with one or more software platforms. The electronic processors are also configured to enrich the dataset with one or more metadata parameters, pre-clean the data within the dataset, and determine one or more data points within the dataset that are semantically similar to each other. The electronic processors are also configured to generate a similarity score for each of the semantically similar data points, and determine one or more significant clusters within the dataset within a predefined lookback window, wherein the significant clusters have a number of semantically similar data points having a similarity score above a predefined value. The electronic processors are also configured to analyze the determined significant clusters to determine the existence of one or more service issues, wherein the analysis analyzes the metadata parameters associated with the data points within the significant clusters along with one or more characteristics of the significant clusters, and generate a service alert based on the analysis determining that ... metadata enrichment to the data collected by the customer signals data warehouse 210. Accordingly, the metadata enrichment computing device 222 may be similar to the metadata enrichment computing device 122 described above. As described above, the metadata enrichment computing device 222 is configured to add metadata to the data received by the customer signals data warehouse 210, for example topographical data, version data, tenant data, etc. … In other embodiments, the service data analysis computing system 224 outputs analyzed data to a trend dashboard 230 to determine long term trends. In this case, the window is expanded to a longer period than the period associated with the service issues. For example, the service issues may only include data from a time period of twenty-four hours. In contrast, the long-term trends may evaluate data from a time period of three to six months. However, it is contemplated that other time periods may also be used. These long-term trends may be provided to a program manager who may use the data to improve user experiences, for example by enriching insights (for example, help topics), fixing or modifying documentation, improving processes, deflecting future service requests, and/or improve customer/user service.

Applicant is advised to review additional references supplied on the PTO-892 as to the state of the art of the invention.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA R NOVAK whose telephone number is (571)272-2524.  The examiner can normally be reached on Monday - Friday 8:30am - 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynda Jasmin can be reached on (571) 272-6782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/R.R.N./Examiner, Art Unit 3629
/SANGEETA BAHL/              Primary Examiner, Art Unit 3629